Citation Nr: 0108499	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to colon and rectal cancer as a result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1940 to July 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
colon and rectal cancer as a result of exposure to ionizing 
radiation.

In February 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran participated in Operation CROSSROADS in 1945, 
receiving a reconstructed probable dose of 0.5 rem gamma with 
a 50-year committed dose equivalent to the colon of 0.0 rem.

2.  The medical evidence of record indicates that the 
veteran's colon and rectal cancers were not present in 
service and first manifested more than 35 years after the 
veteran's ionizing radiation exposure in service. 

3.  In a December 1998 medical opinion, a VA physician stated 
that it was unlikely that the veteran's rectal or colon 
cancer could be attributed to exposure to ionizing radiation 
in service. 


CONCLUSIONS OF LAW

1.  Colon and rectal cancer were not incurred in or 
aggravated by service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. 1101, 1110, 1131 (West 1991); 
38 C.F.R. 3.303, 3.307, 3.309, 3.312 (2000)

2.  Colon and rectal cancer were not the result of exposure 
to ionizing radiation in service.  38 U.S.C.A. 1101, 1110, 
1112, 1113, 1131 (West 1991); 38 C.F.R. 3.307, 3.309(d), 
3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records is negative for any 
finding of colon or rectal cancer.  The record reflects that 
colon and rectal cancer were first diagnosed in January 1980.  
He underwent a colostomy at that time.  Testing conducted the 
immediate years following the colostomy showed no recurrence 
of cancer.  

A February 1987 private medical record shows the veteran was 
diagnosed with a malignant neoplasm of the rectum.

In January 1989, the veteran filed a claim for service 
connection colon cancer as being due to exposure to ionizing 
radiation.  In his "Exposure to Radiation" questionnaire, 
dated April 1989, the veteran stated he participated in 
Operation CROSSROADS while on the USS. ROCKINGHAM in 1946.  
He stated he may have been exposed to asbestos at some point 
during his lifetime and that the only other radiation 
exposure were x-rays.  The veteran reported that following 
service, he had worked in retail management until he retired 
in 1985.

In April 1989, the RO referred the veteran's claim to the 
Defense Nuclear Agency to verify the veteran's participation 
in the radiation risk activity that he had reported.  The 
following month, in May 1989, the Defense Nuclear Agency 
responded stating that a search of the dosimetry data 
revealed no record of radiation exposure for the veteran.  It 
noted, however, that a scientific dose reconstruction 
indicated that the veteran could have received a probable 
dose of 0.272 rem gamma.  The Defense Nuclear Agency stated 
that this dose had an upper error bound of 0.614 rem gamma 
and a lower error bound of 0.130 rem gamma.  It added that 
the scientific dose reconstruction entitled Neutron Exposure 
for DOD Nuclear Test Personnel indicated that due to the 
distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation.  
Additionally, it stated that the scientific dose 
reconstruction entitled Internal Dose Assessment Operations 
CROSSROADS indicated that the veteran's internal exposure 
potential was "less than 0.150 rem (fifty year) committed 
dose equivalent to the colon."

The Defense Nuclear Agency noted it was attaching a history 
of the USS ROCKINGHAM during Operation CROSSROADS.  In that 
attachment, it indicated that out of the total of 296 men 
assigned to the USS ROCKINGHAM and an undetermined number of 
passengers, 20 individuals were issued film badges, which 
were issued to those personnel who reboarded target ships or 
worked in other contaminated areas.  It was noted that two 
ROCKINGHAM badges were either not returned or were rendered 
unreadable due to environmental factors.  The recorded mean 
exposure for the remaining 18 badged individuals was reported 
as 0.011 rem gamma with a range of exposure from zero to 0.05 
rem gamma.  The conclusion was that compared to other tests, 
exposure for CROSSROADS was relatively low.  It was stated 
that approximately 99 percent of all recorded radiation 
exposure at CROSSROADS ranged from zero to 0.5 rem gamma and 
that the highest recorded cumulative radiation exposure for 
any individual at CROSSROADS was 3.72 rem gamma, which level 
was within present national occupation radiation exposure 
standards, which permitted 5.0 rem gamma per year.

In a June 1989 statement, the veteran stated that his 
recollection of the activities on board the USS ROCKINGHAM 
during Operation CROSSROADS differed from that sent to him by 
the Defense Nuclear Agency.  He stated that although he was a 
cook during the operation, he went to a "targeted area."  
The veteran asserted that he had been told that the USS 
ROCKINGHAM had been decommissioned because of a high level 
radiation.

The record reflects that the RO was unable to obtain the 
January 1980 records (they were associated with the claims 
file in February 1998).  

In a May 1990 rating decision, the RO denied service 
connection for adenocarcinoma of the colon and rectum as 
secondary to radiation exposure, stating that rectal 
carcinoma was not shown in service or within one year 
following discharge from service and that it was not a 
presumptive disability.

In May 1995, a diagnosis of moderately differentiated 
adenocarcinoma of the hepatic flexure colon was entered.  In 
June 1995, the veteran underwent a right hemicolectomy and 
cholecystectomy.  

In January 1997, the veteran filed a document asking for 
reconsideration of service connection for residuals of 
exposure to ionizing radiation.

A May 1997 military medical facility record shows no evidence 
of recurrent or metastatic disease.

A June 1998 letter from the Defense Special Weapons Agency 
shows the veteran was a confirmed participant of Operation 
CROSSROADS.  The writer stated that a radiation dose 
assessment had been completed for the veteran, which was 
attached to the letter.  The report of the radiation dose 
assessment for the veteran shows that dosimetry records had 
not been located for the veteran, which would indicate that 
he likely was not issued film badges during the operation.  
The writer of the assessment stated that in the absence of 
such dosimetric data, the veteran's dose was reconstructed on 
the basis of known or presumed activities at CROSSROADS.  The 
external dose assessment summary estimated the veteran's 
gamma dose from radiation exposures at CROSSROADS to be 0.4 
rem with an upper bound of 0.7 rem.  His neutron dose was 
stated to be 0.0 rem.  The internal dose assessment summary 
indicated that the veteran's 50-year committed dose 
equivalent to the colon was 0.0 rem.

In November 1998, the veteran's claim was referred to the VA 
Central Office for an Advisory Opinion.  In turn, the claim 
was referred to the Under Secretary for Health.  In December 
1998, a medical opinion was provided by the Chief Public 
Health and Environmental Hazards Officer, who reviewed the 
claim and noted the findings that the Defense Special Weapons 
Agency reported.  The examiner stated that it had been 
calculated that exposure to 25.05 rads or less at age 25 (the 
age the veteran was at the time he had ionizing radiation 
exposure) provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that the 
veteran's colon cancer was related to exposure to ionizing 
radiation.  She cited the Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, for this proposition.  She added that 
the CIRRPC did not provide screening doses for rectal cancer, 
but noted that a statistically significant increased risk for 
rectal cancer had been found only after extremely high 
radiation therapy doses "e.g. thousands of rads."  She 
concluded that it was unlikely that the veteran's rectal or 
colon cancers could be attributed to exposure to ionizing 
radiation.  

The veteran's claim and the medical opinion were referred to 
the Director, Compensation and Pension Service, who issued an 
advisory opinion stating that as a result of this medical 
opinion, and following review of the evidence in its 
entirety, there was no reasonable possibility that the 
veteran's rectal cancer and colon cancer were the result of 
his exposure to radiation in service.

In February 2000, the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated that although 
he was a cook on board the USS ROCKINGHAM he participated in 
activities other than being a cook.  He stated he went out on 
small boats to retrieve animals.  The veteran stated he did 
not remember if he turned in a "film badge" but noted he 
had worn garments that were called "foul weather gear."  He 
admitted he had not been told that his cancer was a result of 
exposure to ionizing radiation.  The veteran stated he felt 
service connection was warranted because soon after he came 
back from his service on the boat, his wife broke out with 
little white bumps and he had been told that it came from 
radiation through his system.


II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Service connection for a chronic 
disease, such as a malignant tumor, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2000).

Pertinent regulation also provides that service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).


A disease associated with exposure to radiation listed in 38 
C.F.R. 3.309 (2000) will also be considered to have been 
incurred in service under the circumstances outlined therein.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. 3.307 (2000) are also satisfied: Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. 3.309(d). 

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. 3.311(b)(2), or if the 
claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. 3.311(b)(1) have been met.  A 
radiogenic disease, for the purposes of 38 C.F.R. 3.311, 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum; lymphomas other than Hodgkin's disease; prostate 
cancer and any other cancer.  38 C.F.R. 3.311(b)(2). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that Section 5 of the 
veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2725, 2727-29 
(1984), did not preclude, or authorize VA to preclude, a 
claimant from proving that he or she has a disability as a 
result of exposure to ionizing radiation in-service under the 
provisions of 38 U.S.C.A. 1110 and 38 C.F.R. 3.303(d) despite 
the fact that the claimed disability is not a potentially 
radiogenic disease under 38 C.F.R. 3.311.  Combee v. 
Principi, 4 Vet. App. 78 (1993), rev'd. sub nom. Combee v. 
Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  It was noted that as 
a result of Combee, 38 C.F.R. 3.311 was revised effective in 
September 1994 to provide that if a claimant cites or submits 
competent medical or scientific evidence that the claimed 
condition is a radiogenic disease, the claim will be 
considered under 38 C.F.R. 3.311.  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d. 1039 
(Fed. Cir. 1994). 

Moreover, in Hilkert v. West, 12 Vet. App. 145 (1999), the 
Court held that the Under Secretary of Benefits must consider 
the factors set forth under the provisions of 38 C.F.R. 
3.311(e).  Under that regulation, the factors to be 
considered in determining whether a veteran's disease 
resulted from exposure to ionizing radiation in-service 
include: 

(1) The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in the dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation; 

(2) The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology; 

(3) The veteran's gender and pertinent 
family history; 

(4) The veteran's age at time of 
exposure; 

(5) The time-lapse between exposure and 
onset of the disease; and 

(6) The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease. 

Id at 148. 

In this regard, the Board notes that once it is determined 
that a veteran has a radiogenic disease, radiation dose is a 
factor to be considered under 38 C.F.R. 3.311(e)(1) in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in-service.  VA must obtain an 
assessment of the size and nature of the radiation dose to 
which the veteran was exposed during military service and 
consider the probable dose and several other factors in 
determining whether the disease resulted from that exposure. 
38 C.F.R. 3.311(a)(2). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Further, the record discloses that the RO followed the steps 
to assist the veteran in a claim related to exposure to 
ionizing radiation.  See 38 C.F.R. 3.311.  Specifically, the 
RO submitted the veteran's relevant information to determine 
an estimate of the radiation dose to which the veteran was 
exposed.  Once that information was obtained, the RO then 
submitted that information and other relevant information to 
the Director of Compensation and Pension Services, who 
submitted it to the Radiation Review for a medical opinion as 
to the likelihood that the veteran's rectal and colon cancer 
were related to exposure to ionizing radiation.  This is in 
compliance with the duty to assist a veteran in a claim 
regarding exposure to ionizing radiation.  See id.  

Additionally, as to notification, the RO mailed a letter to 
the veteran in January 1998 informing him that it had been 
unable to obtain the 1980 medical records related to 
treatment for rectal cancer and asked that he submit copies 
of any medical records he had that pertained to that 
treatment.  Those records are associated with the claims 
file.  Also, the record discloses that the RO informed the 
veteran in the November 1999 statement of the case of the 
evidence necessary to establish service connection for rectal 
and colon cancer as a result of ionizing radiation.  A 
correspondence copy of the statement of the case was mailed 
to the veteran's accredited representative, The Veterans of 
Foreign Wars of the United States.  The VA's letter was not 
returned by the United States Postal Service as 
undeliverable.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
This establishes that the veteran has been notified of the 
evidence necessary to substantiate his claim.

Furthermore, the RO has obtained the medical records related 
to the veteran's treatment for colon and rectal cancer.  The 
veteran has not alleged that there are any additional medical 
records that VA has not already obtained.  In accordance with 
its duty to assist, the RO has obtained, as stated above, a 
medical opinion as to the likelihood that the veteran's colon 
and rectal cancer are related to the exposure to ionizing 
radiation in service.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

IV.  Analysis

The Board notes that there are three ways to establish 
service connection for a disease claimed to be attributable 
to radiation exposure during service.  First, the disease may 
be presumptively service connected if it is one of the listed 
diseases under 3.309(d).  Colon cancer and rectal cancer are 
not among the diseases listed.  See 38 C.F.R. § 3.309(d).  
Therefore, service connection may not be granted on this 
basis.

Second, direct service connection can be established, as held 
by the Federal Circuit in Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994), by showing that the disease or malady was 
incurred during or aggravated by service.  Ramey v. Brown, 9 
Vet. App. 40 (1996).  In this case, there is no competent 
medical evidence that either colon cancer or rectal cancer 
was manifest either during service or in the first post 
service year.  Both cancers were first diagnosed in January 
1980, approximately 34 years following his exposure in 
service and more than 17 years following his discharge from 
active service.  Additionally, there is no evidence linking 
the veteran's colon or rectal cancer to service.  Therefore 
the preponderance of the evidence is against the grant of 
service connection under this basis.

Third, service connection may be established for "radiogenic 
diseases" listed under 38 C.F.R. § 3.311(b), providing the 
other provisions of that section are satisfied.  Both colon 
cancer and rectal cancer are on the list of radiogenic 
diseases, therefore, the Board will next consider whether the 
other conditions specified in that regulation have been met.

Under the provisions of 38 C.F.R. 3.311(a)(2)(i) dose data 
was be obtained from the appropriate office of the Department 
of Defense.  The Defense Special Weapons Agency confirmed the 
veteran's participation in Operation CROSSROADS, receiving a 
reconstructed probable gamma dose of 0.4 rem with the upper 
bound being 0.7 rem, with virtually no potential for neutron 
exposure and with 50-year committed dose equivalent to the 
colon of 0.0 rem.  

This data was forwarded to the Chief of Public Health and 
Environmental Hazards Officer who rendered an opinion that it 
was unlikely that the veteran's colon and/or rectal cancers 
could be attributed to exposure to ionizing radiation in 
service.  The Director of Compensation and Pension Service 
concurred in the opinion of the Chief of Public Health and 
Environmental Hazards Officer that there was no reasonable 
possibility that the veteran's colon and rectal cancers were 
the result of such exposure.

The veteran has not presented any evidence to suggest the 
clinical significance of the assessed radiation exposure to 
the etiology of the his colon and/or rectal cancers.  
Although the veteran has asserted and testified that he 
believes that his cancers are a result of his exposure to 
ionizing radiation, the Board is aware that the veteran has 
two "radiogenic" diseases under 38 C.F.R. § 3.311; however, 
he must also present medical evidence that the claimed 
disease/diseases is/are the result of the dose exposure of 
ionizing radiation during service.  

The Board has reviewed the evidence of record, including the 
testimony he gave in February 2000, and finds that there is 
no supporting clinical evidence of record which demonstrates 
that the veteran's colon and/or rectal cancers resulted from 
the dose of ionizing radiation to which he had been exposed 
in service.  The Board finds that, notwithstanding the record 
establishing the veteran's participation in atmospheric 
nuclear weapons testing, his exposure to ionizing radiation 
as a result thereof, and the veteran's assertions attributing 
his cancers to that exposure, the evidence is not sufficient 
to establish entitlement to service connection for colon 
cancer and/or rectal cancer.  Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required.  Darby v. Brown, 10 
Vet. App 243, 246 (1997); Ruiz v. Brown, 10 Vet. App. 352, 
357 (1997).

The only evidence that supports the veteran's claim is his 
assertions that he believes his exposure to ionizing 
radiation is the cause of his cancers.  While it is well 
established that lay evidence is acceptable to prove the 
occurrence of an injury during active duty, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), the Court has held that 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or an opinion 
involving medical causation.  Id.; Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. 
Brown, 5 Vet. App. at 92-93; Clarkson v. Brown, 4 Vet. App. 
565, 567 (1993). 

Following a careful and considerate review of the evidence of 
record, when evaluated in the context of the regulatory 
criteria, the Board finds that the evidence fails to 
establish entitlement to service connection for colon cancer 
or rectal cancer due to exposure to ionizing radiation.  
Accordingly, entitlement to service connection such diseases 
is denied. 

In deciding this issue, the Board is most sympathetic to the 
veteran and appreciated his honesty at the February 2000 
hearing that he had not been told by any medical professional 
that his cancer was due to exposure to ionizing radiation.  
However, absent competent evidence demonstrating that the 
applicable legal criteria have been met, the Board is without 
authority to grant the veteran the benefit sought in this 
case. 

ORDER

Entitlement to colon and cancer as a result of exposure to 
ionizing radiation is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

